IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BAYVIEW LOAN SERVICING, LLC,                : No. 700 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MARIA J. DISEN A/K/A MARIA JIMENEZ          :
DISEN-COLON, MARIA JACQUELINE               :
DICENT,                                     :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.